TABLE OF CONTENTS
 
Exhibit 10.8
 
SECURE AMERICA ACQUISITION CORPORATION
  
2009 STOCK OPTION PLAN
 

--------------------------------------------------------------------------------

 
1. Purpose.   The purpose of this Plan is to advance the interests of Secure
America Acquisition Corporation, a Delaware corporation (the “Company”), and its
Related Entities by providing an additional incentive to attract and retain
qualified and competent persons who provide services to the Company and its
Related Entities, and upon whose efforts and judgment the success of the Company
and its Related Entities is largely dependent, through the encouragement of
stock ownership in the Company by such persons.
 
2. Definitions.   As used herein, the following terms shall have the meanings
indicated:
 
(a) “Board” shall mean the Board of Directors of the Company.
 
(b) “Cause” shall, with respect to any Optionee, have the equivalent meaning (or
the same meaning as “cause” or “for cause”) set forth in any employment
agreement, consulting, or other agreement for the performance of services
between the Optionee, and the Company or a Related Entity or, in the absence of
any such agreement or any such definition in such agreement, such term shall
mean (i) the failure by the Optionee to perform, in a reasonable manner, his or
her duties as assigned by the Company or a Related Entity, (ii) any violation or
breach by the Optionee of his or her employment agreement, consulting or other
similar agreement with the Company or a Related Entity, if any, (iii) any
violation or breach by the Optionee of any non-competition, non-solicitation,
non-disclosure and/or other similar agreement with the Company or a Related
Entity, (iv) any act by the Optionee of dishonesty or bad faith with respect to
the Company (or a Related Entity), (v) use of alcohol, drugs or other similar
substances in a manner that adversely affects the Optionee’s work performance,
or (vi) the commission by the Optionee of any act, misdemeanor, or crime
reflecting unfavorably upon the Optionee or the Company or any Related Entity.
The good faith determination by the Committee of whether the Optionee’s
Continuous Service was terminated by the Company for “Cause” shall be final and
binding for all purposes hereunder.
 
(c) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
(d) “Committee” means a committee designated by the Board to administer the
Plan; provided, however, that if the Board fails to designate a committee or if
there are no longer any members on the committee so designated by the Board,
then the Board shall serve as the Committee. The Committee shall consist of at
least two directors, and each member of the Committee shall be (i) a
“non-employee director” within the meaning of Rule 16b-3 (or any successor rule)
under the Exchange Act, unless administration of the Plan by “non-employee
directors” is not then required in order for exemptions under Rule 16b-3 to
apply to transactions under the Plan, (ii) an “outside director” within the
meaning of Section 162(m) of the Code, and (iii) an “Independent”.
 
(e) “Common Stock” shall mean the Company’s common stock, par value $0.0001 per
share.
 
(f) “Company” shall mean Secure America Acquisition Corporation, a Delaware
corporation.
 
(g) “Consultant” shall mean any person (other than an Employee or a Director,
solely with respect to rendering services in such person’s capacity as a
Director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.
 
(h) “Continuous Service” shall mean the continuous service to the Company or any
Related Entity, without interruption or termination, in any capacity of
Employee, Director or Consultant. Continuous Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entity, or any successor, in any capacity of
Employee, Director or Consultant, or (iii) any change in status as long as the
individual remains in the service of the Company or any Related Entity in any
capacity of Employee, Director or Consultant (except as otherwise provided in
the Option Agreement). An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave.

 
1

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(i) “Director” shall mean a member of the Board or the board of directors of any
Related Entity.
 
(j) “Disability” means a permanent and total disability (within the meaning of
Section 22(e) of the Code), as determined by a medical doctor satisfactory to
the Committee.
 
(k) “Effective Date” shall mean August 31, 2009.
 
(l) “Employee” shall mean any person, including an officer or Director, who is
an employee of the Company or any Related Entity. The payment of a Director’s
normal compensation and fee (as applicable to all Directors or Committee
members, as the case may be) by the Company or a Related Entity shall not be
sufficient to constitute “employment” by the Company.
 
(m) “Fair Market Value” of a Share on any date of reference shall mean the
“Closing Price” (as defined below) of the Common Stock on the business day
immediately preceding the date of reference, unless the Committee in its sole
discretion shall determine otherwise in a fair and uniform manner. For the
purpose of determining Fair Market Value, the “Closing Price” of the Common
Stock on any business day shall be (i) if the Common Stock is listed or admitted
for trading on any United States national securities exchange, or if actual
transactions are otherwise reported on a consolidated transaction reporting
system, the last reported sale price of Common Stock on such exchange or
reporting system, as reported in any newspaper of general circulation, (ii) if
the Common Stock is quoted on the National Association of Securities Dealers
Automated Quotations System (“NASDAQ”), or any similar system of automated
dissemination of quotations of securities prices in common use, the last
reported sale price of Common Stock on such system or, if sales prices are not
reported, the mean between the closing high bid and low asked quotations for
such day of Common Stock on such system, as reported in any newspaper of general
circulation or (iii) if neither clause (i) or (ii) is applicable, the mean
between the high bid and low asked quotations for the Common Stock as reported
by the National Quotation Bureau, Incorporated if at least two securities
dealers have inserted both bid and asked quotations for Common Stock on at least
five of the ten preceding days. If neither (i), (ii), or (iii) above is
applicable, then Fair Market Value shall be determined by the Committee in a
fair and uniform manner.
 
(n) “Incentive Stock Option” shall mean an incentive stock option as defined in
Section 422 of the Internal Revenue Code.
 
(o) “Independent”, when referring to either the Board or members of the
Committee, shall have the same meaning as used in the rules of the NYSE Amex LLC
or any national securities exchange on which any securities of the Company are
listed for trading, and if not listed for trading, by the rules of Nasdaq Stock
Market.
 
(p) “Non-Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option.
 
(q) “Option” (when capitalized) shall mean any option granted under this Plan.
 
(r) “Option Agreement” shall mean the agreement between the Company and the
Optionee for the grant of an option.
 
(s) “Optionee” shall mean a person to whom a stock option is granted under this
Plan or any person who succeeds to the rights of such person under this Plan by
reason of the death of such person.
 
(t) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act and used in Sections 13(d) and 14(d) thereof, and
shall include a “group” as defined in Section 13(d) thereof.
 
(u) “Plan” shall mean this 2009 Stock Option Plan for the Company.

 
2

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(v) “Related Entity” shall mean any Subsidiary, and any business, corporation,
partnership, limited liability company or other entity in which the Company or a
Subsidiary holds a substantial ownership interest, directly or indirectly, and
shall specifically include Ultimate Escapes Holdings, LLC, a Delaware limited
liability company.
 
(w) “Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
 
(x) “Share” shall mean a share of Common Stock.
 
(y) “Subsidiary” shall mean any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets on liquidation or dissolution.
 
3. Shares Available for Option Grants.   The Committee may grant to Optionees
from time to time Options to purchase an aggregate of up to One Million Two
Hundred Thousand (1,200,000) Shares from the Company’s authorized and unissued
Shares.
 
In determining the number of Shares that remain issuable under the Plan at any
time after the date the Plan is adopted, the following Shares will be deemed not
to have been issued (and will be deemed to remain available for issuance) under
the Plan: (i) Shares remaining under an option grant made under the Plan that
terminates or is canceled without having been exercised or earned in full; (ii)
Shares subject to an option grant under the Plan where cash is delivered to the
holder of the options in lieu of Shares upon exercise; and (iii) Shares that are
withheld in order to pay the purchase price of shares acquired upon the exercise
of an option grant under the Plan or to satisfy the tax withholding obligations
associated with such exercise. The number of Shares issued in connection with an
award under the Plan will be determined net of any previously-owned shares
tendered by the holder of the Award in payment of the exercise price or of
applicable withholding taxes.
 
4. Incentive and Non-Qualified Options.
 
(a) An Option granted hereunder shall be either an Incentive Stock Option or a
Non-Qualified Stock Option as determined by the Committee at the time of grant
of the Option and the Option Agreement relating to the Option shall clearly
state whether it is an Incentive Stock Option or a Non-Qualified Stock Option.
All Incentive Stock Options shall be granted within 10 years from the Effective
Date. Incentive Stock Options may not be granted to any person who is not an
Employee of the Company or a Related Entity.
 
(b) Options otherwise qualifying as Incentive Stock Options hereunder will not
be treated as Incentive Stock Options to the extent that the aggregate fair
market value (determined at the time the Option is granted) of the Shares with
respect to which Options meeting the requirements of Section 422(b) of the Code
are exercisable for the first time by any individual during any calendar year
(under all plans of the Company and its parent corporation or subsidiary
corporation, as those terms are defined in Sections 424(e) and (f) of the Code,
respectively, exceeds $100,000.
 
5. Conditions for Grant of Options.
 
(a) Each Option shall be evidenced by an Option Agreement that may contain any
term deemed necessary or desirable by the Committee, provided such terms are not
inconsistent with this Plan or any applicable law. Optionees shall be those
persons who are selected by the Committee from the class of all Employees,
Directors and Consultants of the Company or any Related Entity.

 
3

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(b) In granting Options, the Committee shall take into consideration the
contribution the person has made to the success of the Company or any Related
Entities and such other factors as the Committee shall determine. The Committee
shall also have the authority to consult with and receive recommendations from
officers and other personnel of the Company and its Related Entities with regard
to these matters. The Committee may from time to time in granting Options under
the Plan prescribe such other terms and conditions concerning such Options as it
deems appropriate, including, without limitation, (i) prescribing the date or
dates on which the Option becomes exercisable, (ii) providing that the Option
rights accrue or become exercisable in installments over a period of years, or
upon the attainment of stated goals or both, or (iii) relating an Option to the
Continuous Service or continued employment of the Optionee for a specified
period of time, provided that such terms and conditions are not more favorable
to an Optionee than those expressly permitted herein.
 
(c) The Options granted to Optionees under this Plan shall be in addition to
regular salaries, pension, life insurance or other benefits related to their
Continuous Service with the Company or its Related Entities. Neither the Plan
nor any Option granted under the Plan shall confer upon any person any right to
continuance of any Continuous Service by the Company or its Related Entities.
 
(d) The Committee shall have the discretion to grant Options that are
exercisable for unvested Shares. Should the Optionee’s Continuous Service cease
while holding such unvested Shares, the Company shall have the right to
repurchase, at the exercise price paid per share, any or all of those unvested
Shares. The terms upon which such repurchase right shall be exercisable
(including the period and procedure for exercise and the appropriate vesting
schedule for the purchased shares) shall be established by the Committee and set
forth in the Option Agreement for the relevant Option.
 
(e) Notwithstanding any other provision of this Plan, an Incentive Stock Option
shall not be granted to any person owning directly or indirectly (through
attribution under Section 424(d) of the Code) at the date of grant, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company (or of any parent corporation or subsidiary corporation of
the Company (as those terms are defined in Sections 424(e) and 424(f) of the
Code, respectively) at the date of grant) unless the exercise price of such
Option is at least 110% of the Fair Market Value of the Shares subject to such
Option on the date the Option is granted, and such Option by its terms is not
exercisable after the expiration of five years from the date such Option is
granted.
 
(f) Notwithstanding any other provision of this Plan, and in addition to any
other requirements of this Plan, the aggregate number of Options granted to any
one Optionee may not exceed 1,000,000, subject to adjustment as provided in
Section 10 hereof.
 
6. Exercise Price.   The exercise price per Share of any Option shall be any
price determined by the Committee but shall not be less than the par value per
Share; provided, however, that in no event shall the exercise price per Share of
any Incentive Stock Option be less than the Fair Market Value of the Shares
underlying such Option on the date such Option is granted.
 
7. Exercise of Options.
 
(a) An Option shall be deemed exercised when (i) the Company has received
written notice of such exercise in accordance with the terms of the Option, (ii)
full payment of the aggregate exercise price of the Shares as to which the
Option is exercised has been made, and (iii) arrangements that are satisfactory
to the Committee in its sole discretion have been made for the Optionee’s
payment to the Company of the amount that is necessary for the Company or
Related Entity employing the Optionee to withhold in accordance with applicable
Federal or state tax withholding requirements.
 
(b) The consideration to be paid for the Shares to be issued upon exercise of an
Option, as well as the method of payment of the exercise price and of any
withholding and employment taxes applicable thereto, shall be determined by the
Committee and may in the discretion of the Committee consist of: (1) cash, (2)
certified or official bank check, (3) money order, (4) Shares that have been
held by the Optionee for at least six months (or such other Shares as the
Committee determines will not cause the Company to recognize for financial
accounting purposes a charge for compensation expense), (5) the withholding of
Shares issuable upon exercise of the Option, (6) pursuant to a “cashless
exercise” procedure, by delivery of a properly executed exercise notice together
with such other documentation, and subject to such guidelines, as the Committee
shall require to effect an exercise of the Option and delivery to the Company by
a licensed broker acceptable to the Company of proceeds from the sale of Shares
or a margin loan sufficient to pay the exercise price and any applicable income
or employment taxes, or (7) in such other consideration as the Committee deems
appropriate, or by a combination of the above. In the case of an Incentive Stock
Option, the permissible methods of payment shall be specified at the time the
Option is granted. The Committee in its sole discretion may accept a personal
check in full or partial payment of any Shares. If the exercise price is paid,
and/or the Optionee’s tax withholding obligation is satisfied, in whole or in
part with Shares, or through the withholding of Shares issuable upon exercise of
the Option, the value of the Shares surrendered or withheld shall be their Fair
Market Value on the date the Option is exercised.

 
4

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(c) The Committee in its sole discretion may, on an individual basis or pursuant
to a general program established in connection with this Plan, cause the Company
to lend money to an Optionee, guarantee a loan to an Optionee, or otherwise
assist an Optionee to obtain the cash necessary to exercise all or a portion of
an Option granted hereunder or to pay any tax liability of the Optionee
attributable to such exercise; provided that such loan, loan guaranty, or
assistance in obtaining a loan is not in violation of the Sarbanes-Oxley Act of
2002, or any rule or regulation adopted thereunder or any other applicable law.
If the exercise price is paid in whole or part with the Optionee’s promissory
note, such note shall (i) provide for full recourse to the maker, (ii) be
collateralized by the pledge of the Shares that the Optionee purchases upon
exercise of the Option, (iii) bear interest at the prime rate of the Company’s
principal lender, and (iv) contain such other terms as the Committee in its sole
discretion shall reasonably require.
 
(d) No Optionee shall be deemed to be a holder of any Shares subject to an
Option unless and until a stock certificate or certificates for those Shares are
issued to that person(s) under the terms of this Plan. No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property) or distributions or other rights for which the record date is
prior to the date the stock certificate is issued, except as expressly provided
in Section 10 hereof.
 
8. Exercisability of Options.   Any Option shall become exercisable in such
amounts, at such intervals and upon such terms and/or conditions as the
Committee shall provide in the Option Agreement for that Option, except as
otherwise provided in this Section 8:
 
(a) The expiration date of an Option shall be determined by the Committee at the
time of grant, but in no event shall an Option be exercisable after the
expiration of 10 years from the date of grant of the Option.
 
(b) The Option Agreement relating to any Option may provide that the Option
shall become immediately fully exercisable in the event of a “Change in Control”
and/or shall become fully exercisable in the event that the Committee exercises
its discretion to provide a cancellation notice with respect to the Option
pursuant to Section 9(b) hereof. For this purpose, the term “Change in Control”
shall mean the occurrence of any of the following:
 
(i) The acquisition by any Person of Beneficial Ownership (as those terms are
defined in Section 3(a)(9) of the Securities Exchange Act, of twenty percent
(20%) or more of either (A) the value of the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities); provided, however, that for purposes of this Section
8(b), the following acquisitions shall not constitute a Change of Control: (w)
any acquisition directly from the Company; (x) any acquisition by the Company;
(y) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary; or (z) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of subsection (iii) below; or
 
(ii) During any period of two (2) consecutive years (not including any period
prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election, by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 
5

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the Beneficial Owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly,
twenty percent (20%) or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the Board of
Directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
 
(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
 
Notwithstanding anything in this Section 8(b) to the contrary, a Change in
Control shall not result from an exchange of Units for Shares of the Company
pursuant to Article X of Amended and Restated Operating Agreement of Ultimate
Escapes Holdings, LLC, dated as of October   , 2009.
 
(c) The Committee may in its sole discretion, accelerate the date on which any
Option may be exercised and may accelerate the vesting of any Shares subject to
any Option or previously acquired by the exercise of any Option.
 
9. Termination of Option Period.
 
(a) Unless otherwise provided in any Option Agreement, the unexercised portion
of any Option shall automatically and without notice terminate and become null
and void at the time of the earliest to occur of the following:
 
(i) three months after the date on which the Optionee’s Continuous Service is
terminated other than by reason of (A) Cause, (B) a Disability of the Optionee
as determined by a medical doctor satisfactory to the Committee, or (C) death of
the Optionee;
 
(ii) immediately upon the termination of the Optionee’s Continuous Service for
Cause;
 
(iii) twelve months after the date on which the Optionee’s Continuous Service is
terminated by reason of a Disability as determined by a medical doctor
satisfactory to the Committee;
 
(iv) (A) twelve months after the date of termination of the Optionee’s
Continuous Service by reason of the death of the Optionee, or, if later, (B)
three months after the date on which the Optionee shall die if such death shall
occur during the one year period specified in Subsection 9(a)(iii) hereof; or

 
6

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(v) immediately in the event that the Optionee shall file any lawsuit or
arbitration claim against the Company or any Subsidiary, or any of their
respective officers, directors or shareholders.
 
(b) To the extent not previously exercised, (i) each Option shall terminate
immediately in the event of (1) the liquidation or dissolution of the Company,
or (2) any reorganization, merger, consolidation or other form of corporate
transaction in which either the Company does not survive or the Shares are
exchanged for or converted into securities issued by another entity, unless the
successor or acquiring entity, or an affiliate thereof, assumes the Option or
substitutes an equivalent option or right pursuant to Section 10(c) hereof, and
(ii) the Committee in its sole discretion may by written notice (“cancellation
notice”) cancel, effective upon the consummation of any Business Combination
described in Subsection 8(b)(iii) hereof, any Option that remains unexercised on
the effective date of that Business Combination. The Committee shall give
written notice of any proposed transaction referred to in this Section 9(b) a
reasonable period of time prior to the closing date for such transaction (which
notice may be given either before or after approval of such transaction), in
order that Optionees may have a reasonable period of time prior to the closing
date of such transaction within which to exercise any Options that then are
exercisable (including any Options that may become exercisable upon the closing
date of such transaction). An Optionee may condition his exercise of any Option
upon the consummation of a transaction referred to in this Section 9(b).
 
10. Adjustment of Shares.
 
(a) If at any time while the Plan is in effect or unexercised Options are
outstanding, there shall be any increase or decrease in the number of issued and
outstanding Shares through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of
Shares, then and in that event, the Committee shall make:
 
(i) appropriate adjustment in the maximum number of Shares available for grant
under the Plan, or available for grant to any person under the Plan, so that the
same percentage of the Company’s issued and outstanding Shares shall continue to
be subject to being so optioned; and
 
(ii) appropriate adjustment in the number of Shares and the exercise price per
Share thereof then subject to any outstanding Option, so that the same
percentage of the Company’s issued and outstanding Shares shall remain subject
to purchase at the same aggregate exercise price.
 
(b) Unless otherwise provided in any Option Agreement, the Committee may change
the terms of Options outstanding under this Plan, with respect to the exercise
price or the number of Shares subject to the Options, or both, when, in the sole
discretion of the Committee, such adjustments become appropriate to preserve
benefits under the Plan.
 
(c) In the event of any proposed sale of all or substantially all of the
Company’s assets or any reorganization, merger, consolidation, or other form of
corporate transaction in which the Company does not survive, or in which the
Shares are exchanged for or converted into securities issued by another entity,
the successor or acquiring entity or an affiliate thereof may, with the consent
of the Committee, assume each outstanding Option or substitute an equivalent
option or right. If the successor or acquiring entity or an affiliate thereof,
does not cause such an assumption or substitution of any Option, then that
Option shall terminate pursuant to Section 9(d) hereof upon consummation of the
sale, merger, consolidation, or other corporate transaction, with or without
consideration as determined by the Committee. The Committee shall give written
notice of any proposed transaction referred to in this Section 10(c) a
reasonable period of time prior to the closing date for such transaction (which
notice may be given either before or after the approval of such transaction), in
order that Participants may have a reasonable period of time prior to the
closing date of such transaction within which to exercise any Options that are
then exercisable (including any Options that may become exercisable upon the
closing date of such transaction). A Participant may condition his exercise of
any Options upon the consummation of the transaction.
 
(d) Except as otherwise expressly provided herein, the issuance by the Company
of shares of its capital stock of any class, or securities convertible into
shares of capital stock of any class, either in connection with a direct sale or
upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made to, the number of or exercise price for Shares then subject to
outstanding Options granted under the Plan.

 
7

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 (e) Without limiting the generality of the foregoing, the existence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the Shares subject to outstanding
Options; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise.
 
11. Transferability.   No Incentive Stock Option, and unless the prior written
consent of the Committee is obtained (which consent may be withheld for any
reason) and the transaction does not violate the requirements of Rule 16b-3
promulgated under the Securities Exchange Act no Non-Qualified Stock Option,
shall be subject to alienation, assignment, pledge, charge or other transfer
other than by the Optionee by will or the laws of descent and distribution, and
any attempt to make any such prohibited transfer shall be void. Each Option
shall be exercisable during the Optionee’s lifetime only by the Optionee, or in
the case of a Non-Qualified Stock Option that has been assigned or transferred
with the prior written consent of the Committee, only by the permitted assignee.
 
No Shares acquired by an officer or Director pursuant to the exercise of an
Option may be sold, assigned, pledged or otherwise transferred prior to the
expiration of the six-month period following the date on which the Option was
granted, unless the transaction does not violate the requirements of Rule 16b-3
promulgated under the Securities Exchange Act.
 
12. Issuance of Shares.
 
(a) Notwithstanding any other provision of this Plan, the Company shall not be
obligated to issue any Shares unless it is advised by counsel of its selection
that it may do so without violation of the applicable Federal and State laws
pertaining to the issuance of securities, and may require any stock so issued to
bear a legend, may give its transfer agent instructions, and may take such other
steps, as in its judgment are reasonably required to prevent any such violation.
 
(b) As a condition to any sale or issuance of Shares upon exercise of any
Option, the Committee may require such agreements or undertakings as the
Committee may deem necessary or advisable to facilitate compliance with any
applicable law or regulation including, but not limited to, the following:
 
(i) a representation and warranty by the Optionee to the Company, at the time
any Option is exercised, that he is acquiring the Shares to be issued to him for
investment and not with a view to, or for sale in connection with, the
distribution of any such Shares; and
 
(ii) a representation, warranty and/or agreement to be bound by any legends
endorsed upon the certificate(s) for the Shares that are, in the opinion of the
Committee, necessary or appropriate to facilitate compliance with the provisions
of any securities laws deemed by the Committee to be applicable to the issuance
and transfer of those Shares.
 
13. Administration of the Plan.
 
(a) The Plan shall be administered by the Committee which shall be composed of
two or more Directors. The membership of the Committee shall be constituted so
as to comply at all times with the then applicable requirements for Outside
Directors of Rule 16b-3 promulgated under the Securities Exchange Act and
Section 162(m) of the Code. The Committee shall serve at the pleasure of the
Board and shall have the powers designated herein and such other powers as the
Board may from time to time confer upon it.
 
(b) Any and all decisions or determinations of the Committee shall be made
either (i) by a majority vote of the members of the Committee at a meeting or
(ii) without a meeting by the unanimous written approval of the members of the
Committee.

 
8

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(c) The Committee, from time to time, may adopt rules and regulations for
carrying out the purposes of the Plan.
 
(d) The determinations of the Committee, and its interpretation and construction
of any provision of the Plan or any Option Agreement, shall be final and binding
on all persons, unless determined otherwise by the Board.
 
14. Withholding or Deduction for Taxes.   If at any time specified herein for
the making of any issuance or delivery of any Option or Shares to any Optionee,
any law or regulation of any governmental authority having jurisdiction in the
premises shall require the Company or a Related Entity to withhold, or to make
any deduction for, any taxes or to take any other action in connection with the
issuance or delivery then to be made, the issuance or delivery shall be deferred
until the withholding or deduction shall have been provided for by the Optionee
or beneficiary, or other appropriate action shall have been taken.
 
15. Interpretation.
 
(a) As it is the intent of the Company that the Plan shall comply in all
respects with Rule 16b-3 promulgated under the Securities Exchange Act (“Rule
16b-3”), any ambiguities or inconsistencies in construction of the Plan shall be
interpreted to give effect to such intention, and if any provision of the Plan
is found not to be in compliance with Rule 16b-3, such provision shall be deemed
null and void to the extent required to permit the Plan to comply with Rule
16b-3. The Committee may from time to time adopt rules and regulations under,
and amend, the Plan in furtherance of the intent of the foregoing.
 
(b) The Plan and any Option Agreements entered into pursuant to the Plan shall
be administered and interpreted so that all Incentive Stock Options granted
under the Plan will qualify as Incentive Stock Options under Section 422 of the
Code. If any provision of the Plan or any Option Agreement relating to an
Incentive Stock Option should be held invalid for the granting of Incentive
Stock Options or illegal for any reason, that determination shall not affect the
remaining provisions hereof, but instead the Plan and the Option Agreement shall
be construed and enforced as if such provision had never been included in the
Plan or the Option Agreement.
 
(c) This Plan shall be governed by the laws of the State of Delaware, without
reference to the conflict of laws rules or principals thereof.
 
(d) Headings contained in this Plan are for convenience only and shall in no
manner be construed as part of this Plan.
 
(e) Any reference to the masculine, feminine, or neuter gender shall be a
reference to such other gender as is appropriate.
 
16. Amendment and Discontinuation of the Plan.   The Committee may from time to
time amend, suspend or terminate the Plan or any Option; provided, however,
that, any amendment to the Plan shall be subject to the approval of the
Company’s shareholders if such shareholder approval is required by any
applicable federal or state law or regulation (including, without limitation,
Rule 16b-3 or to comply with Section 162(m) of the Code) or the rules of any
stock exchange or automated quotation system on which the Common Stock may then
be listed or granted. Except to the extent provided in Sections 9 and 10 hereof,
no amendment, suspension or termination of the Plan or any Option issued
hereunder shall substantially impair the rights or benefits of any Optionee
pursuant to any Option previously granted without the consent of the Optionee.
 
17. Effective Date and Termination Date.   The effective date of the Plan is the
Effective Date, and the Plan shall terminate on the 10 th anniversary of the
Effective Date. This Plan shall be submitted to the shareholders of the Company
for their approval and adoption and Options hereunder may be granted prior to
such approval and adoption; provided, however, that any Incentive Stock Options
granted hereunder, and if but only to the extent otherwise required by law or
the rules of any stock exchange or automated quotation system on which the
Common Stock may be listed, any Non-Qualified Stock Options granted hereunder,
prior to such approval and adoption shall be contingent upon obtaining such
approval and adoption.

 
9

--------------------------------------------------------------------------------

 